                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

JANINE WENZIG,                            :
CATHERINE KIOUSSIS
                                          :
                  Plaintiff                   CIVIL ACTION NO. 1:19-1367
                                          :
                  v
                                          :    (JUDGE MANNION)
SERVICE EMPLOYEES UNION
LOCAL 668,                                :

                  Defendant               :


                                     ORDER




             Presently before the court is a joint motion to continue the case

management conference until after the court decides the pending motion to

dismiss. (Doc. 22). The motion is DENIED.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


Dated:          November 5, 2019
19-1367-04
